Honorable Art Givens State Representative 301 Brookswood Road Sherwood, AR 72116
Dear Representative Givens:
You have asked an opinion of this office at the request of a constituent. Specifically, you wish to know if a private insurance company is prohibited from furnishing information about claims to a private business.
I am unaware of any Arkansas statute which would prohibit such an exchange of information between two private businesses. Likewise, there is no state law that would compel the release of claim information.
I would suggest to your constituent that he contact the state Department of Insurance, to determine if any agency regulation applies to this situation, and the United States Attorney regarding federal privacy laws.
/s/ Steve Clark
SC/EAW/JEL